Citation Nr: 1001332	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  01-08 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to service connection for right elbow 
disability.

3.  Entitlement to service connection for right hand 
disability.

4.  Entitlement to service connection for a sleep disorder, 
claimed as obstructive sleep apnea.

5.  Entitlement to an initial rating in excess of 20 percent 
for right ulnar neuritis and right carpal tunnel syndrome.

6.  Entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine, effective 
September 26, 2003.  

7.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine, effective 
October 26, 1998.  
8.  Entitlement to an initial rating in excess of 10 percent 
for bilateral flat feet.

9.  Entitlement to an initial compensable rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 
1997.

This case was previously before the Board of Veterans' 
Appeals (Board) in June 2006, at which time, in pertinent 
part, it was remanded for further development.  Following the 
requested development, the VA Appeals Management Center (AMC) 
in Washington, D.C. confirmed and continued the denial of 
entitlement to service connection for right shoulder, right 
elbow, and right hand disability.  The AMC also confirmed and 
the continued the following initial ratings for the service-
connected disabilities indicated:  right ulnar neuritis and 
carpal tunnel syndrome, 20 percent; bilateral flat feet, 10 
percent; and pseudofolliculitis barbae, noncompensable.  
Thereafter, the case was returned to the Board for further 
appellate action.

In June 2006, the Board also denied entitlement to an initial 
compensable rating for allergic rhinitis.  The Veteran was 
notified of that decision; however, he did not file a timely 
appeal with the United States Court for Appeals for Veterans 
Claims (Court).  Therefore, that decision became final.  38 
U.S.C.A. §§ 7103, 7104, 7266 (West 2002 and Supp. 2009); 38 
C.F.R. §§ 20.1100 (2009).
In August 2006, the Veteran raised contentions to the effect 
that a compensable rating was warranted for allergic 
rhinitis.  He also raised contentions to the effect that 
service connection was warranted for a skin disease of his 
feet.  Neither of those claims has been certified to the 
Board on appeal, nor has either claim been developed for 
appellate purposes.  Therefore, the Board has no jurisdiction 
over either claim, and neither will be considered below.  
38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2009); 38 C.F.R. 
§ 20.101 (2009).  However, both claims are referred to the RO 
for appropriate action.

After reviewing the claims folder, the Board finds that there 
are additional issues which are potentially on appeal:  
Entitlement to service connection for a sleep disorder, 
claimed as obstructive sleep apnea; entitlement to an initial 
rating in excess of 10 percent for degenerative joint disease 
of the lumbar spine, effective October 26, 1998; and 
entitlement to a rating in excess of 20 percent for 
degenerative joint disease of the lumbar spine, effective 
September 26, 2003.  However, prior to a decision on the 
merits of those claims, it must be determined whether those 
issues are, in fact, on appeal.  Accordingly, additional 
development of the record is required prior to further 
consideration by the Board.  Therefore, those issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.


FINDINGS OF FACT

1.  Chronic, identifiable right shoulder disability, 
diagnosed primarily as degenerative joint disease, was first 
manifested several years after service, and there is no 
competent evidence of record that is directly related 
thereto.

2.  There is no competent evidence of record that the 
Veteran's right shoulder disability is proximately due to or 
has been aggravated by any disability for which service 
connection has already been established.

3.  Chronic, identifiable right hand disability, diagnosed 
primarily as degenerative joint disease, was first manifested 
several years after service, and there is no competent 
evidence of record that is directly related thereto.

4.  There is no competent evidence of record that the 
Veteran's right hand disability is proximately due to or has 
been aggravated by any disability for which service 
connection has already been established.

5.  Chronic, identifiable right elbow disability, diagnosed 
primarily as degenerative joint disease, was first manifested 
several years after service, and there is no competent 
evidence of record that is directly related thereto.

6.  There is no competent evidence of record that the 
Veteran's right elbow disability is proximately due to or has 
been aggravated by any disability for which service 
connection has already been established.

7.  Since service connection became effective, September 1, 
1997, the Veteran's right ulnar neuritis and right carpal 
tunnel syndrome have been productive of no more than mild 
impairment of all lower radicular groups.

8.  Since service connection became effective, September 1, 
1997, the Veteran's bilateral flat feet have been manifested 
primarily by pain, mild tenderness to palpation, and moderate 
valgus.

9.  Since service connection became effective, September 1, 
1997, the Veteran's pseudofolliculitis barbae has been 
manifested primarily by crusting on the neck and under the 
chin, which is less than two percent of the whole body and 
less than four percent of the exposed surface of the body.


CONCLUSIONS OF LAW

1.  Right shoulder disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
degenerative joint disease of the right shoulder be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for secondary service connection for right 
shoulder disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 
(2009).

3.  Right hand disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
degenerative joint disease of the right hand be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

4.  The criteria for secondary service connection for right 
hand disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 
(2009).

5.  Right elbow disability is not the result of disease or 
injury incurred in or aggravated by service, nor may 
degenerative joint disease of the right elbow be presumed to 
have been so incurred.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

6.  The criteria for secondary service connection for right 
shoulder disability have not been met.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 and Supp. 2009); 38 C.F.R. §§ 3.159, 3.310 
(2009).

7.  The criteria for an initial rating in excess of 20 
percent for right ulnar neuritis and right carpal tunnel 
syndrome have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 and Supp. 2009); 38 C.F.R. § 4.1, 4.7, 4.10, 
4.124a, Diagnostic Code 8512 (2009).

8.  The criteria for an initial rating in excess of 10 
percent for bilateral flat feet have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 
38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5276 (2009).

9.  The criteria for an initial 10 percent rating for 
pseudofolliculitis barbae have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 2002 and Supp. 2009); 38 C.F.R. 
§ 4.1, 4.7, 4.10, 4.118, Diagnostic Code 7806 (effective 
prior to August 30, 2002) (codified as revised at 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, effective August 30, 2002, 
through October 22, 2008 (2009)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for right shoulder 
disability, right elbow disability, and right hand 
disability, as well as the issues of entitlement to increased 
ratings for right ulnar neuritis and right carpal tunnel 
syndrome; flat feet; and pseudofolliculitis barbae.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After 
reviewing the record, the Board finds that VA has met that 
duty.

In December 1997, VA received the Veteran's claims of 
entitlement to service connection for right shoulder 
disability, right elbow disability, right hand disability, 
right ulnar neuritis, right carpal tunnel syndrome, 
hyperpronated feet.  

In February 1998, the RO granted entitlement to service 
connection for right ulnar neuritis and bilateral flat feet.  
The RO also granted entitlement to service connection for 
pseudofolliculitis barbae.  Each of those disabilities was 
rated as noncompensably disabling, effect September 1, 1997.  

In its February 1998 rating action, the RO denied entitlement 
to service connection for right shoulder disability, right 
elbow disability, right hand disability.  
The Veteran disagreed with the foregoing ratings and the 
denials of service connection, and this appeal ensued.  In 
any event, there is no issue as to providing an appropriate 
application form or completeness of the application for 
service connection or for an increased rating. 

Following the receipt of his application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and for an increased rating.  In 
particular, VA informed the Veteran that in order to 
establish an increased rating for his service-connected 
disability, the evidence had to show that such disability had 
worsened and the manner in which such worsening had affected 
his employment and daily life.  38 C.F.R. § 4.10.  VA also 
set forth the criteria, generally, for rating service-
connected disabilities and for assigning effective dates, 
should service connection be granted.  See, e.g., Dingess v. 
Nicholson, 19 Vet. App. 473 (2006),

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claims.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment and personnel records, as well as 
records reflecting his treatment at military medical 
facilities and by private health care providers after 
service.  In May 2005, VA also examined the Veteran to 
determine the nature and etiology of any right shoulder 
disability, right elbow disability, and right hand disability 
found to be present.  At that time, VA also examined the 
Veteran to determine the level of impairment due to his 
service-connected right ulnar neuritis, bilateral flat feet, 
and pseudofolliculitis barbae.  The VA examination reports 
reflect that the examiners reviewed the Veteran's medical 
history, including his service treatment records; interviewed 
and examined him; documented his current medical conditions; 
and rendered appropriate diagnoses and opinions consistent 
with the evidence of record.  Therefore, the Board concludes 
that the VA examination is adequate for evaluation purposes.  
See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (holding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

Finally, VA offered the Veteran an opportunity to present 
additional evidence and argument at a hearing on appeal.  
However, to date, he has declined to accept that offer.  

In its June 2006 remand, the Board directed, in part, that 
the AMC advise the Veteran of alternative types of evidence 
which could be used to substantiate his claims.  The Board 
also directed that the Veteran's VA clinical records, dated 
from June 2005 to the present be obtained and associated with 
the claims folder.  In addition, the Board directed that the 
Veteran be scheduled for a VA examination, in part to 
determine the nature and etiology of any right shoulder 
disability, right elbow disability, and/or right hand 
disability found to be present.  Finally, the Board directed 
that a VA examination be performed to determine the level of 
impairment due to the Veteran's service-connected neuritis of 
the right ulnar nerve and right carpal tunnel syndrome; flat 
feet; and pseudofolliculitis barbae.  

In an effort to have the Veteran examined, the AMC conducted 
exhaustive efforts to no avail.  In July 2006, the AMC sent 
the Veteran an additional letter informing him of VA's duties 
to assist him in the development of his appeal.  In part, the 
AMC requested that the Veteran furnish the dates and places 
where he had been treated by VA.  

In August 2006, the Veteran responded and provided additional 
argument in support his claim.  He also informed VA of a 
change of address.  Therefore, in January 2007, the AMC sent 
the Veteran a duty to assist letter at his new address.  As 
in July 2006, the AMC requested that the Veteran furnish the 
dates and places where he had been treated by VA.  The 
Veteran did not respond to that letter.
On July 2, 2008, the AMC sent a letter to the Veteran at his 
last reported address of record.  The AMC informed him that 
it had requested that the VA medical facility nearest to him 
schedule an examination in connection with his claim.  The 
AMC further informed him that the VA medical facility would 
notify him of the date, time, and place of the examination.  
Finally, the AMC notified the Veteran of the potential 
consequence for failing to report for the examination, 
including possible denial of his claims.  

On July 2, 2008, the AMC requested that the VA Medical Center 
(MC) in Hampton Roads, Virginia, schedule the Veteran for an 
examination.  As result of that request, the Veteran was 
scheduled for a VA examination on July 17, 2008.  The Veteran 
was notified of that examination at his last reported address 
of record.  However, the Veteran failed to report for that 
examination.  

On August 12, 2008, the AMC sent the Veteran a letter at Camp 
Doha in the State of Kuwait.  The AMC noted that he had not 
reported for the scheduled examination at the Hampton Roads 
VAMC, because he was living outside the United States.  The 
AMC asked the Veteran whether he would be returning any time 
soon to the United States or if he would prefer to have an 
examination in Kuwait.  The AMC noted that it would await a 
response, but that if he did not respond within thirty days, 
VA could make a decision on his claim.  The Veteran did not 
respond to that letter.

On April 9, 2009, the AMC sent the Veteran another letter to 
his Camp Doha address requesting that he complete and return 
an enclosed questionnaire within thirty days, if he would be 
traveling to the United States within the next nine months 
from the date of the letter.  If so, the AMC stated that he 
would be scheduled for an examination at a VAMC.  However, if 
his travel to the U.S. was delayed or cancelled, he was asked 
to inform the AMC of that fact.  Finally, the AMC stated that 
if it did not receive his completed questionnaire within 60 
days, it would contact the American Consulate or Embassy in 
his country to attempt to schedule a local examination.  The 
Veteran did not respond to the AMC's April 2009 letter.  

In a July 14, 2009 letter to the Veteran's Camp Doha address, 
the AMC informed the Veteran that it had asked the American 
Consulate or Embassy in his country to assist him in 
scheduling his examination.  The AMC noted that upon receipt 
of the letter, he should coordinate with the Embassy or 
Consulate to get the examination scheduled and completed.  
The AMC emphasized that the Veteran should not wait for the 
Embassy or Consulate to contact him.  The AMC informed him 
that if he had a private doctor, the doctor might be able to 
conduct some or all of the required examinations.  In this 
regard, the AMC included a copy of the examination protocols.  
The Veteran was notified that if he could not report for the 
scheduled appointment, he had to notify the doctor and 
reschedule it as quickly as possible.  Finally, the AMC 
notified the Veteran that the should forward the report of 
the examination to VA through the American Consulate or 
Embassy within ninety days of the date of the letter.  The 
AMC reiterated the potential consequences of failing to 
report for the examination, including possible denial of the 
claims.  However, the Veteran did not respond to the July 14, 
2009 letter.

In September 2009, the AMC sent the Veteran a Supplemental 
Statement of the Case to his last reported address of record, 
that is, the address he reported in his August 2006 letter to 
VA.

Despite the foregoing efforts, the Veteran's representative 
asserts that VA must make another attempt to schedule a VA 
examination and that the failure to do so would constitute 
less than full compliance with the Board's June 2006 remand 
orders.  Therefore, the representative maintains that such a 
deficiency must be remedied prior to further appellate 
action.  Stegall v. West , 11 Vet. App. 268 (1998) (As a 
matter of law, the Veteran has a right to compliance with the 
Board's remand orders.)  

However, despite numerous efforts by the AMC, the Veteran has 
not responded to the request for a VA examination.  The AMC 
has attempted to contact the Veteran at his last reported 
address of record, as well as an address in Kuwait.  Despite 
his lack of response, none of the notices with respect to 
scheduling a VA examination nor a subsequent Supplemental 
Statement of the Case were returned by the Post Office as 
undeliverable.  There is no reason to believe that further 
development would be any more successful; and, therefore, the 
Board finds that additional development to comply with the 
holding in Stegall would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, such development is not warranted and 
will not be ordered.  

When a veteran fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2009).  Because all of the issues on appeal are 
the result of decisions on original claims, and because the 
Veteran did report for a scheduled VA examination in May 
2005, the Board's decision will be decided on the basis of 
the evidence of record.  38 C.F.R. § 3.655.  

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support any of his claims; and there is no evidence of any VA 
error in notifying or assisting the Veteran that could result 
in prejudice to him or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.

The Service Connection Issues

The Veteran seeks entitlement to service connection for right 
shoulder disability, right elbow disability, and right hand 
disability.  

The Applicable Law and Regulations 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id. 

For certain disabilities, such as arthritis (degenerative 
joint disease), service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the Veteran's discharge from active duty.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing criteria notwithstanding, service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition to the foregoing, service connection may be 
granted when the evidence shows that a particular disability 
is proximately due to or the result of a disability for which 
service connection has already been established.  38 C.F.R. 
§ 3.310(a).  Any increase in the severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will also be service connected.  38 C.F.R. § 3.310(b).

The Factual Background

During his March 1977 service entrance examination, the 
Veteran responded in the negative, when asked if he then had, 
or had ever had, a trick shoulder or elbow.  He did not 
complain of a right hand disability of any kind.  On 
examination, the Veteran's upper extremities were negative, 
as were the results of a neurologic evaluation.

In July 1995, the Veteran complained of a three to four month 
history of right arm pain, as well as tenderness of the right 
neck radiating into the right shoulder and right 
acromioclavicular joint.

In August 1995, the Veteran complained of a two week history 
of right elbow pain and right trapezius pain.  The diagnosis 
was bilateral trapezius strain.  During Occupational Therapy 
later that month, the Veteran noted a history of right elbow 
pain radiating to his fingertips.  Tinel's sign was positive 
over the ulnar nerve in both elbows.  Both shoulder and 
elbows were tight, and it was noted that the Veteran had pain 
in the right trapezius with neck movement.  The assessment 
was a mechanical lower cervical nerve root irritation 
problem.

In January 1996, the assessments of the Veteran's right sided 
neck pain radiating into his right shoulder and right hand 
pain with numbness and tingling in his fingertips were rule 
out carpal tunnel syndrome and chronic muscle strain of the 
neck.

In February 1996, there was a question of a positive Tinel's 
sign in the Veteran's right elbow.  

From February 1996 through October 1996, the Veteran 
continued to complain of right neck and shoulder pain.  The 
various diagnoses were cervical, thoracic, lumbar spine 
strain; right biceps tendinitis; and right shoulder pain.

During the Veteran's June 1997 service retirement 
examination, there were no complaints or clinical findings of 
right shoulder disability, right elbow disability, or right 
hand disability.  On examination, his upper extremities were 
found to be normal.

In May 2000. the Veteran was treated at a military medical 
facility for complaints of right wrist, forearm, and hand 
pain, especially while typing or driving.  He also complained 
of pain in the right medial epicondyle with vague 
distribution to the hand.  The relevant diagnosis was 
possible right carpal tunnel syndrome.

During an August 2001 physical examination by M. P. H., MSN, 
ARNP-C, the Veteran reported that his hands went to sleep, 
when he drove for prolonged periods of time.  On examination, 
it was noted that the Veteran had muscular tenderness on 
either side of the cervical spine, as well as some trigger 
points with radiculopathy.  Compression of the associated 
pressure points could result in his arms going numb and his 
fingers tingling.  The upper extremities were reportedly 
nontender, except in the upper epicondylar area where 
palpation could cause tenderness and numbness in his hands.  
He also experienced tenderness with flexion and supination in 
the elbow area.  Following the examination, the relevant 
diagnosis was cervical strain with radiculopathy, 
bilaterally.  

In August 2001, W. G. D., D.C., treated the Veteran for 
complaints of right-sided neck pain radiating down his right 
arm into the third through fifth digits of his right hand.  
The assessment was cervicothoracic and lumbosacral 
strain/pain.  

During treatment at a military medical facility in September 
2002, the Veteran complained of neck pain, stiffness on the 
right side of his neck, and numbness in his right hand.  

In January 2004, following a motor vehicle accident, the 
Veteran was treated at a military medical facility, in part, 
for complaints of right neck and shoulder pain.  From April 
2004 through June 2005, his complaints included right wrist 
pain, neck pain and stiffness, right shoulder pain and 
stiffness, and decreased grip strength on the right with 
numbness and tingling in his fingers.  The diagnoses were 
joint pain, localized in the shoulder; neck strain; right 
rotator cuff tendinitis; and cervicalgia.  In January 2005, 
the Veteran was seen in consultation with the Neurology 
service for complaints of paresthesias in his right hand.  
The diagnoses were carpal tunnel syndrome versus tendinitis 
versus degenerative joint disease of the cervical spine.  

During the May 2005 VA examination, the Veteran complained of 
right shoulder pain and right elbow tenderness since 1990 and 
right hand pain, stiffness, tingling, and numbness.  X-rays 
revealed degenerative changes in the right acromioclavicular 
joint and right elbow and minimal arthritic changes in the 
right hand.  It was noted that the degenerative joint disease 
of the right hand and elbow were separate and apart from the 
Veteran's cervical strain, right ulnar neuritis, and right 
carpal tunnel syndrome.

The Right Shoulder

The Veteran contends that his right shoulder disability, 
including degenerative joint disease, was first manifested by 
pain in service.  He also notes an association between his 
service-connected cervical strain and the development of 
right shoulder pain.  Therefore, he maintains that service 
connection is warranted on a direct or secondary basis.  
However, after carefully considering the claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against 
that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that in service, the 
Veteran complained of right shoulder pain, primarily in 
conjunction with complaints of neck pain.  However, chronic, 
identifiable right shoulder pathology was not reported, and a 
diagnosis was not established.  

The post-service medical records show complaints of right-
sided neck pain reportedly radiating to the Veteran's right 
shoulder.  Following the May 2005 VA examination, it was 
noted that the Veteran had degenerative joint disease of the 
right shoulder.  Although degenerative joint disease 
constitutes chronic, identifiable right shoulder pathology, 
there is no competent evidence of record that it is in any 
way related to service.  Moreover, there is no competent 
evidence that it is proximately due to or has been aggravated 
by any service-connected disability, including cervical 
strain.  

Absent competent evidence of right shoulder disability in 
service or competent evidence of a nexus between the current 
right shoulder disability and service, the Veteran cannot 
meet the criteria for service connection on a direct basis.  
Similarly, the lack of competent evidence of a nexus between 
any service-connected disability and degenerative joint 
disease of the right shoulder precludes the Veteran from 
meeting the criteria for service connection on a secondary 
basis.  Therefore, service connection is not warranted, and 
the appeal is denied.  

The Right Elbow

The Veteran contends that his right elbow disability, 
including degenerative joint disease, was first manifested by 
pain in service.  He also notes an association between his 
service-connected right ulnar neuritis and right carpal 
tunnel syndrome and the development of right elbow 
disability.  Therefore, he maintains that service connection 
is warranted on a direct or secondary basis.  However, after 
carefully considering the claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that in service, the 
Veteran complained of right elbow pain, primarily in 
conjunction with complaints of numbness and tingling down his 
right forearm into his right hand.  However, chronic, 
identifiable right elbow pathology was not reported, and a 
diagnosis was not established.  

Following the May 2005 VA examination, it was noted that the 
Veteran had degenerative joint disease of the right elbow.  
Although degenerative joint disease constitutes chronic, 
identifiable right shoulder pathology, there is no competent 
evidence of record that it is in any way related to service.  
Moreover, there is no competent evidence that it is 
proximately due to or has been aggravated by any service-
connected disability, including his service-connected right 
ulnar neuritis and right carpal tunnel syndrome.  
Accordingly, the Veteran cannot meet the criteria for service 
connection for right elbow disability, either on a direct or 
secondary basis.  Therefore, the appeal on that issue is 
denied.
The Right Hand

The Veteran contends that his right hand disability, 
including degenerative joint disease, was first manifested by 
pain in service.  He also notes an association between his 
service-connected right ulnar neuritis and right carpal 
tunnel syndrome and the development of right hand disability.  
Therefore, he maintains that service connection is warranted 
on a direct or secondary basis.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that in service, the 
Veteran complained of right hand pain, primarily in 
conjunction with complaints of numbness and tingling down his 
right forearm into his right hand.  However, chronic, 
identifiable right hand pathology was not reported, and a 
diagnosis was not established.  

Following the May 2005 VA examination, it was noted that the 
Veteran had degenerative joint disease of the right hand.  
Although degenerative joint disease constitutes chronic, 
identifiable right hand pathology, there is no competent 
evidence of record that it is in any way related to service.  
Moreover, there is no competent evidence that it is 
proximately due to or has been aggravated by any service-
connected disability, including his service-connected right 
ulnar neuritis and right carpal tunnel syndrome.  
Accordingly, the Veteran cannot meet the criteria for service 
connection for right hand disability, either on a direct or 
secondary basis.  Therefore, the appeal on that issue is 
denied.

Additional Considerations

In arriving at the foregoing decisions, the Board notes that 
the only reports of a nexus between the Veteran's right 
shoulder disability, right elbow disability, and right hand 
disability come from the Veteran.  He maintains that the 
manifestations of pain in those areas in service, combined 
with his diagnoses of current pathology in those areas 
supports a grant of service connection for each of those 
disabilities.  As a layman, however, he is only qualified to 
report on matters which are capable of lay observation such 
as his various symptoms.  He is not qualified to render 
opinions which require medical expertise, such as the 
diagnosis of his symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a).  Therefore, his opinion, 
without more, cannot be considered competent evidence of 
service connection.  38 C.F.R. § 3.159(a).  In this regard, 
it should be noted that the United States Court of Appeals 
for the Federal Circuit has held that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not constitute a disability for which service connection 
may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 
1361-62 (Fed. Cir. 2001).  In any event, because the 
Veteran's opinion, by itself is not considered competent 
evidence, it cannot provide the requisite nexus between 
service (or any service-connected disability) and any of the 
disabilities for which he seeks service connection.  As such, 
it is not probative of the claims at issue.

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves the claim.  In this case, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for right shoulder disability, right elbow 
disability, and right hand disability.  Therefore, the 
doctrine of reasonable doubt is not applicable.  38 U.S.C.A. 
§ 5107(b) ; 38 C.F.R. § 3.102. 

The Increased Rating Claims

The Veteran also seeks entitlement to increased ratings for 
his service-connected right ulnar neuritis and right carpal 
tunnel syndrome, flat feet, and pseudofolliculitis barbae.

Disability evaluations are determined by the application of 
VA's Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2009).  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity (in civilian occupations) resulting from 
service-connected disability.  38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in this 
case, service connection is granted and an initial rating 
award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.)  Fenderson v. West, 12 Vet. App. 119 (1999).  
That is, a veteran may experience multiple distinct degrees 
of disability that might result in different levels of 
compensation from the time the service connection claim was 
filed until a final decision is made.  Therefore, the 
following analysis is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

In determining the adequacy of assigned disability ratings, 
consideration is given to factors affecting functional loss.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include a lack of normal endurance and functional loss due to 
pain and pain on use, specifically limitation of motion due 
to pain on use including that experienced during flare ups.  
38 C.F.R. § 4.40.  Consideration is also given to weakened 
movement, excess fatigability, and incoordination, as well as 
the effects of the disability on the Veteran's ordinary 
activity.  38 C.F.R. § 4.10, 4.45. 

Right Ulnar Neuritis and Right Carpal Tunnel Syndrome

The Applicable Law and Regulations

In evaluating impairment of the upper extremities, it is 
often important to determine the Veteran's major or dominant 
upper extremity.  Impairment of a major upper extremity can 
frequently result in a rating higher than that assignable for 
impairment of the minor upper extremity.  38 C.F.R. § 4.69.  
In this case, the Veteran is right-handed, that is, his right 
arm is his major upper extremity.
The Veteran's right ulnar neuritis and right carpal tunnel 
syndrome are currently evaluated as a single entity, that is 
neuritis of all radicular nerve groups of the upper 
extremity.  38 C.F.R. § 4.124a, Diagnostic 8612.  Those 
groups control all intrinsic muscles of the hand and some or 
all flexors of the wrist and fingers.  A 20 percent rating is 
warranted for mild incomplete paralysis of all radicular 
groups of the major upper extremity, while a 40 percent 
rating is warranted for moderate incomplete paralysis.  
Complete paralysis results in a substantial loss of use of 
the hand.  Id.

Potentially, the Veteran's neuritis of the right ulnar nerve 
and right carpal tunnel syndrome could be rated separately 
and then combined under 38 C.F.R. § 4.25 (2009).

Carpal tunnel syndrome is a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow.  Wilson v. Brown, 
7 Vet. App. 542, 544 (1995).  Carpal tunnel syndrome is rated 
as neuritis of the median nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8615.  A 10 percent rating is warranted when 
the neuritis causes mild incomplete paralysis of the major 
upper extremity, while a 30 percent rating is warranted for 
moderate incomplete paralysis.  

In carpal tunnel syndrome, complete paralysis occurs when 1) 
the hand is inclined to the ulnar side, the index and middle 
fingers are more extended than normally, there is 
considerable atrophy of the muscles of the thenar eminence, 
and the thumb is in the plane of the hand (ape hand); 2) 
pronation of the hand is incomplete and defective, there is 
an absence of flexion of index finger and feeble flexion of 
middle finger, the hand cannot make a fist, and the index and 
middle fingers remain extended; 3) the hand cannot flex 
distal phalanx of thumb, and there is defective opposition 
and abduction of the thumb at right angles to palm; 4) 
flexion of the wrist weakened; and 5) there is pain with 
trophic disturbances.  Id.

Neuritis of the right ulnar nerve is rated in accordance with 
the criteria set forth in 38 C.F.R. § 4.124a, Diagnostic Code 
8616.  A 10 percent rating is warranted when the neuritis 
causes mild incomplete paralysis of the ulnar nerve in the 
major upper extremity, while a 30 percent rating when it 
causes moderate incomplete paralysis.  Complete paralysis is 
manifested by griffin claw deformity, due to flexor 
contraction of ring and little fingers; very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of ring and little fingers; inability to 
spread the fingers (or reverse); inability to adduct the 
thumb; and weakened flexion of the wrist.  Id.

The term "incomplete paralysis" with peripheral nerve 
injuries such as this indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis described above, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note under 
"Diseases of the Peripheral Nerves".  38 C.F.R. § 4.124(a).

The Factual Background

The Veteran's service treatment records show that in January 
and February 1996, he was treated for complaints of right 
hand pain with paresthesias in the first three digits.  On 
examination, his muscle strength was normal at 5+/5, and his 
reflexes were also normal.  There were no objective findings 
of sensory deficits, and an electromyogram of the right 
median nerve and right ulnar nerve was within normal limits.

In May 2000. the Veteran was treated at a military medical 
facility for complaints of right wrist, forearm, and hand 
pain, especially while typing or driving.  There was no 
forearm atrophy, and the diagnosis was possible right carpal 
tunnel syndrome.

In August 2001, during a complete physical examination by M. 
P. H., MSN, ARNP-C, the Veteran reported that sometimes, with 
prolonged driving, his hands go to sleep.  On examination, 
the reflexes in his upper extremities were 2/4.  His hand 
grasps were equal, as was the sensation in his arms.  He did 
have some cervical spine radiculopathy and compression of the 
associated pressure points could result in his arms going 
numb and his fingers tingling.  The upper extremities were 
reportedly nontender, except in the upper epicondylar area 
which could cause tenderness and numbness in his hands.  The 
Veteran had a full range of motion of the hands, wrists and 
fingers without tenderness.  Following the examination, there 
was a diagnosis of cervical strain with radiculopathy, 
bilaterally.  There was no diagnosis of right ulnar 
neuropathy or of bilateral carpal tunnel syndrome.

Later in August 2001, the Veteran was treated at a military 
medical facility for cervical spine pain radiating down his 
right arm to the third through fifth digits of the hand.

During treatment at a military medical facility in September 
2002, the Veteran demonstrated normal motor processes in the 
right upper extremity.  Tinel's and Phalen's tests were 
positive.  

In January 2004, following a motor vehicle accident, the 
Veteran was treated at a military medical facility for 
complaints of right neck and shoulder pain.  His sensation 
was intact in both of his hands, and his strength was 5/5, 
including his wrist and grip.  During the ensuing months, he 
underwent physical therapy.  In April 2004, he complained of 
decreased grip strength on the right with numbness and 
tingling in his fingers.  In September 2004, his right wrist 
was tender.  There was no instability.  In December 2004, his 
grip strength was 3/5.  In January 2005, the Veteran 
complained of weakness and parasthesias in his right hand.  
His motor strength was 5/5, except for the right hand where 
it was 4/5.  There was decreased distal vibration.  His 
coordination was normal.  His deep tendon reflexes in the 
upper and lower extremities were 1/4.  

During the May 2005 VA examination, the Veteran complained of 
tingling, numbness, anesthesia, and weakness in his right 
forearm.  Those manifestations reportedly impaired the 
performance of his daily activities, such as writing, typing, 
tying his shoes, fastening buttons, and picking up paper.  It 
was noted that he had been employed as a Contract Manager 
since November 2001, but that he had not missed any time from 
work, due to right ulnar neuritis or right carpal tunnel 
syndrome.  

On examination, the Veteran demonstrated the following ranges 
of right wrist motion (the normal range of motion, which the 
Veteran demonstrated with his left wrist, is in parentheses:  
dorsiflexion to 35 degrees (70 degrees); palmar flexion to 60 
degrees (80 degrees); radial deviation to 15 degrees (20 
degrees); and ulnar deviation to 30 degree (45 degrees).  
Repeated use of the right hand resulted in increased pain, 
fatigue, weakness, lack of endurance, and incoordination.  
The right hand strength was slightly decreased, but the range 
of motion of the fingers was equal, bilaterally.  The Veteran 
was able to approximate the fingertips on his right hand to 
the transverse crease of his palm.  A neurologic evaluation 
revealed that the Veteran's upper extremity strength and 
reflexes were within normal limits, and that there were no 
sensory deficits.  An X-ray of the right hand revealed 
minimal arthritis changes.  It was noted that the Veteran had 
degenerative joint disease of the right hand and elbow which 
were separate and apart from his right ulnar neuritis and 
right carpal tunnel syndrome.

Analysis

The Veteran contends that the rating for his service-
connected right ulnar neuritis and right carpal tunnel 
syndrome does not adequately reflect the level of impairment 
caused by that disorder.  He states that he experiences 
numbness in the fingers and that it interferes with his 
activities of daily living, such as his ability to grasp 
items.  He also notes that he has been treated on numerous 
occasions.  Therefore, he maintains that an increased rating 
is warranted.  However, after carefully considering the claim 
in light of the record and the applicable law, the Board is 
of the opinion that the preponderance of the evidence is 
against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's right 
ulnar neuritis and right carpal tunnel syndrome are 
manifested primarily by complaints of tingling and numbness 
associated with sensory deficits in his right hand and 
forearm.  Although repeated use of the right hand reportedly 
results in increased pain, fatigue, weakness, lack of 
endurance, and incoordination, the Veteran's strength, 
reflexes, and sensory process are generally within normal 
limits.  Moreover,  the preponderance of the evidence shows 
that the Veteran's right ulnar neuritis and right carpal 
tunnel syndrome do not significantly affect his employment or 
impair his ability to perform the activities of daily living.  
Indeed, he has lost any time from work as a result his right 
ulnar neuritis and right carpal tunnel syndrome, and there is 
no evidence that they impair his ability to cope with the 
hazards of his environment.  In sum, the preponderance of the 
competent evidence of record shows that the Veteran's right 
ulnar neuritis and right carpal tunnel syndrome are 
productive of no more than mild incomplete paralysis of the 
Veteran's major upper extremity.  That level of impairment is 
contemplated by his 20 percent rating for all lower radicular 
groups under 38 C.F.R. § 4.124a, Diagnostic Code 8512.  
Accordingly, an increased rating is not warranted, and the 
appeal is denied.

In arriving at this decision, the Board has considered the 
possibility of rating the Veteran's neuritis of the right 
ulnar nerve and right carpal tunnel syndrome separately and 
combining them under 38 C.F.R. § 4.25 (2009).  However, that 
process would not result in a higher rating.  The right ulnar 
neuritis would still be productive of no more than mild 
incomplete paralysis of the Veteran's major upper extremity, 
and the right carpal tunnel syndrome would still be 
productive of no more than mild incomplete paralysis of the 
Veteran's median nerve in his major upper extremity.  Such 
levels of impairment would warrant a 10 percent rating for 
each.  When combined, not added, those ratings would result 
in a 19 percent disability rating.  38 C.F.R. § 4.25 (2009).  
That figure would be rounded to a 20 percent schedular rating 
and would have no practical effect on the rating currently in 
effect.  Accordingly, the Veteran's right ulnar neuritis and 
right carpal tunnel syndrome will continue to be rated as all 
lower radicular groups under 38 C.F.R. § 4.124a, Diagnostic 
Code 8512.  

Flat Feet

The Applicable Law and Regulations

Pes planus is rated in accordance with 38 C.F.R. § 4.71a, 
Diagnostic Code 5276.  A 10 percent rating is warranted for 
moderate impairment, bilaterally, manifested by the weight-
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, and pain on manipulation and use of the 
feet.  A 30 percent rating is warranted for severe bilateral 
pes planus, manifested by objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities.  

The Factual Background

The Veteran's service treatment records show that from 
October to December 1996, he was seen for complaints of 
painful arches, bilaterally.  Consultations with the Podiatry 
Service revealed hyperpronated, abducted feet and lowered 
longitudinal medial arches.  In December 1996, he was given a 
prescription for molded, custom orthotics.

During the complete physical examination in March 2001, it 
was noted that the Veteran had a good gait and balance. 

In September 2004, during treatment at a military medical 
facility, the Veteran complained of pain over the entirety of 
both feet, especially along the dorsum of the right foot 
along the course of the extensor tendon.  The hallux range of 
motion was limited, bilaterally, and he was found to have pes 
planus and a mild bunion.  The range of ankle motion was 
normal, bilaterally.  There was extensive eversion of the 
subtalar joint, bilaterally.  The diagnoses were extensor 
digitorum tendinitis; rule out degenerative joint disease of 
the midfoot; and hallux limitations.  

X-rays, performed in September 2004, revealed degenerative 
changes of the first metatarsophalangeal joints, bilaterally, 
with the left more significantly affected than the right.  
Those changes included joint space narrowing, osteophytosis, 
and subchondral sclerosis.  In addition, there was a 
subchondral cyst on the left.  There were mild degenerative 
changes of the mid-foot, and exostosis of the metatarsal 
head, bilaterally.  There were also bilateral calcaneal 
Achilles tendon enthesophytes, greater on the left than the 
right; as well a small right plantar calcaneal spur.

During followup testing at a military medical facility in 
December 2004, the Veteran complained of burning, numbness, 
and coldness affecting the entirety of each foot up to the 
ankle.  He stated that it sometimes hurt to walk and that 
sometimes it felt as if they were swollen.  It was noted that 
he was taking Motrin without relief.  On examination, the 
Veteran's feet were hypersensitive to touch, and it was 
painful for the Veteran to walk and to put on shoes.  His 
sensation in the right foot was decreased, compared to the 
right.

In January 2005, the Veteran complained of painful feet and 
had slight difficulty with a tandem gait but his native gait 
was normal.  His strength was 5/5 in his upper and lower 
extremities.

In May 2005, the Veteran was examined by VA to determine the 
level of impairment attributable to his service-connected pes 
planus.  He reported pain, stiffness, and swelling in his 
feet, whether resting or standing and walking for more than 
fifteen minutes.  He stated that he could no longer run 
without pain.  As to his performance of the activities of 
daily living, he was able to brush his teeth, take a shower, 
vacuum, drive a car, cook, climb stairs, dress himself, take 
out the trash, walk, and shop.  He was unable to perform 
gardening activities or push a lawn mower, due to pain.  It 
was noted that he had been employed as a Contract Manager 
since November 2001, but that he did not miss any time from 
work, due to flat feet.  

On examination, the Veteran's feet were tender, bilaterally, 
and pes planus (flat feet) was present.  There was a moderate 
degree of valgus present, bilaterally, which could be 
corrected by manipulation.  His posture and gait were within 
normal limits, and he did not require assistive devices for 
ambulation.  There was no forefoot/midfoot malalignment, 
bilaterally.  Palpation of the plantar surface of each foot 
revealed mild tenderness, and the Achilles tendons revealed 
good alignment.  The Veteran had limitations standing and 
walking; and an inability to stand for prolonged periods or 
to walk long distances.  He required foot supports; however, 
it was noted that his pain and other symptoms were not 
relieved by corrective shoe wear.  A neurologic evaluation of 
his lower extremities revealed that his sensation and motor 
function were within normal limits, and that his reflexes 
were 2+ and equal on the left and right.  X-rays revealed a 
loss of the foot arches, bilaterally, with early calcaneal 
spurring and osteophyte formation.  Bunions and arthritic 
changes were noted at the first metatarsal, bilaterally.

Analysis 

The Veteran contends that the rating for his service-
connected flat feet does not adequately reflect the level of 
impairment caused by that disorder.  He states that he cannot 
stand or walk for more than twenty or thirty minutes, at 
which time, he has to get off his feet.  He also notes that 
prescriptions with respect to various treatment modalities, 
such as arch supports, have not worked.  Finally, he notes 
that he wears shoes one and one-half sizes larger in order to 
relieve the throbbing pain.  Therefore, he maintains that an 
increased rating is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against that claim.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's flat 
feet are manifested primarily by complaints of pain, mild 
tenderness to palpation, and a moderate degree of valgus, 
bilaterally, which is correctable by manipulation.  Although 
he wears orthotics, he states that they do not relieve his 
pain.  

In service, it was noted that the Veteran had hyperpronated, 
abducted feet and lowered longitudinal medial arches.  
However, the preponderance of the evidence is negative for 
marked deformity or characteristic callosities of either 
foot.  The preponderance of the evidence is also negative for 
an altered gait, weakness or associated atrophy of the lower 
extremities, limitation of motion of any affected part, 
sensory deficits, impaired reflexes, or incoordination.  
Finally, the preponderance of the evidence shows that the 
Veteran's flat feet do not significantly affect his 
employment or impair his ability to perform the activities of 
daily living.  Indeed, the evidence shows that he has not 
lost any time from work as a result of his flat feet, and 
there is no evidence that it impairs his ability to cope with 
the hazards of his environment.

In light of the foregoing, the Board finds that the 
manifestations of his service-connected flat feet more nearly 
reflect the criteria for the 10 percent rating currently in 
effect under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Accordingly, that rating is confirmed and continued, and the 
appeal is denied. 

Pseudofolliculitis Barbae

The Applicable Laws and Regulations

There is no rating code dedicated to rate pseudofolliculitis 
barbae.  Therefore, that disability is rated by analogy to 
eczema.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 7806.  At 
the outset of the Veteran's claim, a noncompensable 
evaluation was warranted for slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.  A 10 percent rating was warranted if there was 
exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent rating was warranted 
if there was constant exudation or itching, extensive lesions 
or marked disfigurement.  A 50 percent rating was warranted 
if there was ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations.  A 50 percent rating 
was also warranted if the pseudofolliculitis barbae was 
exceptionally repugnant.  

During the pendency of the Veteran's appeal, the rating 
schedule was revised with respect to rating skin disorders.  
67 Fed. Reg. 49,590-49,599 (July 31, 2002).  Those changes 
became effective on August 30, 2002.  

Under the revised regulations, pseudofolliculitis barbae is 
still rated by analogy to eczema.  A noncompensable rating is 
warranted, when less than 5 percent of the entire body or 
less than 50 percent of exposed areas are affected, and; no 
more than topical therapy was required during the previous 
12-month period.  A 10 percent rating is warranted, when at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the previous 12-month period.  A 30 percent rating is 
warranted for pseudofolliculitis barbae, when 20 to 40 
percent of the entire body or 20 to 40 percent of the exposed 
areas affected, or; systemic therapy, such as corticosteroids 
or other immunosuppressive drugs were required for a total 
duration of six weeks or more, but not constantly, during the 
previous 12-month period.  A 60 percent rating is warranted 
when more than 40 percent of the entire body or more than 40 
percent of the exposed areas affected, or; when constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs were required during the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

The revised VA regulations also permit a rating for 
pseudofolliculitis barbae based on the resulting 
disfigurement of the head, face, or neck under 38 C.F.R. 
§ 4.118, Diagnostic Code 7800.  A 10 percent rating is 
warranted for disfigurement of the head, face, or neck, where 
there is one characteristic of disfigurement.  A 30 percent 
rating is warranted with visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with 2 or 
3 characteristics of disfigurement.  A 50 percent rating is 
warranted with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks or lips), or; with 4 or 5 
characteristics of disfigurement.

The eight characteristics of disfigurement for the purposes 
of evaluation under 38 C.F.R. § 4.118 are (1) scar 5 inches 
or more (13 or more centimeters) in length; (2) scar at least 
one-quarter inch (0.6 centimeters) wide at its widest point; 
(3) surface contour of the scar elevated or depressed on 
palpation; (4) scar adherent to the underlying tissue; (5) 
skin hypo or hyperpigmented in an area exceeding 6 square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, et cetera) in an area exceeding 6 square inches 
(39 square centimeters); (7) underlying soft tissue missing 
in an area exceeding 6 square inches (39 square centimeters); 
(8) skin indurated and inflexible in an area exceeding 6 
square inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7800, Note (1).  Unretouched color 
photographs are to be taken into consideration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800. Note (3).

Under the revised VA regulations, pseudofolliculitis barbae 
may also be rated based on the limitation of motion of any 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7805.

In 2008, VA revised/clarified its regulations for rating skin 
disorders, specifically scars.  Schedule for Rating 
Disabilities; Evaluation of Scars, 73 Fed. Reg. 54708 (2008) 
(codified as revised at 38 C.F.R. § 4.118, Diagnostic Codes 
7801 - 7805 (2009)).  However, those revisions are applicable 
only for claims for benefits received by VA on or after 
October 23, 2008.  Inasmuch as the Veteran's claim was 
received prior to October 23, 2008, those revisions are not 
applicable to the current appeal and will not be discussed 
below.  

The Factual Background

The Veteran's service treatment records show that from May 
1996 through December 1996, the Veteran was seen for a 
moderate degree of pseudofolliculitis barbae, manifested by 
bumps, pustules, ingrown hairs, and scarring.  In December 
1996, he complained that his treatment was not working.  
There were five to six papules along the superior aspect of 
the neck and along the mandible.  He was given a waiver for 
shaving.

In May 2005, the Veteran underwent a VA examination, in part, 
to determine the level of impairment due to his service-
connected pseudofolliculitis barbae.  He complained of 
constant exudation, itching, crusting, and bumping.  It was 
noted that he had not received any treatment for that 
disorder during the previous twelve months.  It was also 
noted that there was no functional impairment as a result of 
that condition or time lost from work.  On examination, 
folliculitis with crusting was present on the Veteran's neck 
and chin.  The area involved less than two percent of the 
entire body and less than four percent of the exposed surface 
of the body.  There were no findings of associated 
ulceration, exfoliation, induration, inflexibility, 
discoloration, abnormal texture, or limitation of motion.  
Moreover, there were no findings of an associated systemic 
disease or nervous condition.



Analysis

The Veteran contends that the rating for his service-
connected pseudofolliculitis barbae does not adequately 
reflect the level of impairment caused by that disorder.  He 
states that despite expensive medication, creams, and shaving 
implements, he experiences daily itching and irritation and 
that years of shaving have caused skin discoloration.  
Therefore, he maintains that an increased rating is 
warranted.  After carefully considering the claim in light of 
the record and the applicable law, the Board agrees.  
Accordingly, that portion of the appeal will be granted to 
the extent indicated.  

The evidence shows that during his final year of service, the 
Veteran's pseudofolliculitis barbae was manifested, 
essentially, by a moderate degree of bumps, pustules, ingrown 
hairs, and scarring on his face.  He reports that since 
service, he has continued to treat that disorder and to alter 
the manner in which he shaves.  The most recent VA 
examination shows that he experiences crusting on his neck 
and chin; and although it covers a small area, it is, 
nevertheless, in an exposed area.  Moreover, the evidence of 
crusting tends to support his complaints of itching and 
irritation and suggests that there has been exudation.  Under 
the criteria in effect prior to August 30, 2002, such 
manifestations more nearly approximate those associated with 
a 10 percent disability rating, under 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  Accordingly, the appeal is granted to 
that extent.

In arriving at this decision, the Board has considered the 
possibility of a still-higher schedular evaluation under the 
old and new criteria.  Although the Veteran complained of 
constant exudation, itching, crusting, or bumping, the 
preponderance of the evidence shows otherwise.  Objective 
evidence of crusting has been reported on only one occasion, 
and there is no objective evidence of constant exudation 
bumping, or itching.  Moreover, there is no competent 
evidence of extensive lesions or marked disfigurement; and 
although the Veteran experience crusting, there are no 
associated systemic or nervous manifestations.  Consequently, 
a schedular rating of 10 percent, and no more, is warranted 
under the old criteria set forth in 38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

Under the new criteria, the evidence shows that the 
pseudofolliculitis barbae occupies less than two percent of 
the entire body and less than four percent of the exposed 
body surface.  Indeed, there is no evidence that it affects 
20 to 40 percent of the entire body or 20 to 40 percent of 
the exposed areas affected, nor is there competent evidence 
of the need for systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, for a total duration of six 
weeks or more, but not constantly, during the previous 12-
month period.  Thus, a schedular rating in excess of 10 
percent is not warranted under the revised criteria in 
38 C.F.R. § 4.118, Diagnostic Code 7806.

Even if the Veteran's pseudofolliculitis barbae is rated by 
analogy to scars under the new criteria, there is no basis 
for a schedular rating in excess of 10 percent.  Although the 
pseudofolliculitis barbae affects the face and neck, there is 
no competent evidence of visible or palpable tissue loss; 
gross distortion or asymmetry of one feature or paired set of 
features; or 2 or 3 characteristics of disfigurement.  
Moreover, there is no competent evidence of record that it is 
productive of any limitation of motion.  Finally, the Board 
notes that the preponderance of the evidence since service 
is, essentially, negative for any treatment of 
pseudofolliculitis barbae; and there is no competent evidence 
that it significantly affects his employment or impairs his 
ability to perform the activities of daily living.  
Accordingly, a rating in excess of 10 percent is not 
warranted under the revised criteria in 38 C.F.R. § 4.118, 
Diagnostic Codes 7800, 7805.

Extraschedular Considerations

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  An extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1) (2009), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

There is a three-step inquiry for determining whether a 
claimant is entitled to an extraschedular rating.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found to be 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors, such as 
those provided by the regulation as "governing norms." Third, 
if the rating schedule is inadequate to evaluate a claimant's 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the VA 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have 
expressly raised the matter of entitlement to an 
extraschedular rating.  The Veteran's contentions have been 
limited to those discussed above, i.e., that his disability 
is more severe than is reflected by the currently assigned 
rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while 
the Board must interpret a claimant's submissions broadly, 
the Board is not required to conjure up issues that were not 
raised by the claimant).  Moreover, the Veteran and his 
representative have not identified, and the Board has not 
found, any factors which may be considered to be exceptional 
or unusual with respect to the service-connected 
disabilities.  In this regard, the record does not show that 
the Veteran has required frequent hospitalizations for his 
service-connected disabilities. There is no unusual clinical 
picture presented, nor is there any other factor which takes 
the disability outside the usual rating criteria.  In short, 
the evidence does not support the proposition that the 
Veteran's right ulnar neuritis and right carpal tunnel 
syndrome; flat feet; and pseudofolliculitis barbae present 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  Accordingly, further action is not warranted 
under 38 C.F.R. § 3.321 (b)(1).




ORDER

Entitlement to service connection for right shoulder 
disability is denied.

Entitlement to service connection for right elbow disability 
is denied.

Entitlement to service connection for right hand disability 
is denied.

Entitlement to an initial rating in excess of 20 percent for 
right ulnar neuritis and right carpal tunnel syndrome is 
denied.

Entitlement to an initial rating in excess of 10 percent for 
bilateral flat feet is denied.

Entitlement to an initial 10 percent rating for 
pseudofolliculitis barbae is granted, subject to the law and 
regulations governing the award of monetary benefits.


REMAND

In a September 2005 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for a 
sleep disorder, claimed as obstructive sleep apnea.  The RO 
also granted service connection for degenerative joint 
disease of the lumbar spine, evaluated as 10 percent 
disabling effective October 26, 1998, and 20 percent 
disabling effective September 26, 2003.  In August 2006, the 
Veteran submitted a statement which constitutes a Notice of 
Disagreement (NOD) with respect to the denial of service 
connection for a sleep disorder and the initial ratings 
assigned to degenerative joint disease of the lumbar spine.  
38 U.S.C.A. § 7105 (West 2002 and Supp. 2009); 38 C.F.R. 
§ 20.201 (2009).  Since the Veteran's NOD was filed in a 
timely manner, the Board is required to remand those issues 
to the RO for the issuance of a Statement of the Case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  Accordingly, 
the case is REMANDED for the following action: 

Issue the Veteran an SOC concerning the 
following claims:  Entitlement to service 
connection for a sleep disorder, claimed 
as obstructive sleep apnea; entitlement 
to an initial rating in excess of 10 
percent for degenerative joint disease of 
the lumbar spine, effective October 26, 
1998; and entitlement to an initial 
rating in excess of 20 percent for that 
disorder, effective September 26, 2003.  
If, and only if, the Veteran completes 
his appeal by filing a timely substantive 
appeal on any or all of the 
aforementioned issues should this case be 
returned to the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 20.200, 20.202 (2009). 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

While no action is required of the Veteran unless he is so 
notified, he is advised that he has the right to submit any 
additional evidence and/or argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


